 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-209 KJM
11
                                   Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
12                                                       IN GOVERNMENT’S NOTICE
                            v.
13
     RODNEY FLUCAS,
14
                                  Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the natures of the documents filed under seal, IT
18 IS HEREBY ORDERED that the government’s restitution evidence pertaining to a victim of defendant

19 Rodney Flucas, and government’s Request to Seal shall be SEALED until further order of this Court.

20          It is further ordered that access to the sealed documents shall be limited to the government,
21 counsel for the defendant, and counsel’s full-time employee staff.

22          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
23 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

24 the government’s request, sealing the government’s motion serves a compelling interest. The Court

25 further finds that, in the absence of closure, the compelling interests identified by the

26 / / /

27 / / /

28 / / /


      ORDER SEALING DOCUMENTS AS SET FORTH IN             1
      GOVERNMENT’S NOTICE
 1 government would be harmed. In light of the public filing of its request to seal, the Court further finds

 2 that there are no additional alternatives to sealing the government’s motion that would adequately

 3 protect the compelling interests identified by the government.

 4 DATED: October 10, 2019.

 5

 6

 7                                                          UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN           2
      GOVERNMENT’S NOTICE
